Citation Nr: 1126052	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period prior to December 19, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from December 19, 2008.

3. Entitlement to a total disability rating based on  individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This appeal to the Board of Veterans Appeals (Board) arose from a December 2006 rating decision in which the RO, in part, denied a rating in excess of 30 percent for the PTSD and  granted an increased, 10 percent rating for  sprain of the lumbodorsal spine with right radiculopathy, effective July 31, 2006.  The Veteran filed a Notice of Disagreement (NOD) in February 2007.  The RO issued a statement of the Case (SOC) in June 2007.  After receipt of additional evidence, the RO continued to deny the claims for higher ratings for PTSD and for  lumbar spine disability (as reflected in a June 2008 supplemental SOC (SSOC)).  In August 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) only with respect to  denial of a rating in excess of 30 percent for PTSD.  
In an April 2009 rating decision, the RO awarded a higher rating of 50 percent for PTSD, effective December 19, 2008.  However, inasmuch as a higher rating is available for the disability both before and after December 19, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to higher rating for PTSD as now encompassing the first two matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). For reasons expressed below, the Board has also characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU due to PTSD.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in April 2011 correspondence, the Veteran raised the issue of entitlement to a disability rating in excess of 10 percent for the sprain of the lumbodorsal spine with right radiculopathy.  As the claims file reflects that this claim has not yet been addressed by the RO, it is not properly before the Board; hence, this matter is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal  is warranted.  

During  the April 2011 Board Hearing, the Veteran's representative alleges that the Veteran does not engage in substantially gainful employment and has been unable to work for several years due to his PTSD.  Further, although the Veteran last underwent VA psychiatric examination in December  2008-the report of which provided a basis for the award of the 50 percent rating-the Veteran has submitted a report from a private psychologist, also dated in September 2008, which reflects the opinion that the Veteran's PTSD symptoms prevent him from having gainful employment on a regular basis. Under these circumstances, the Board finds that the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU due to PTSD.  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU due to PTSD, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU due to PTSD in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

In this case, the Veteran has essentially asserted that his  PTSD meets the criteria for at least a 70 percent rating, the minimum percentage requirement for award of a schedular TDIU due to PTSD.  See 38 C.F.R. § 4.16(a) (2010).  Moreover, while the Veteran has submitted a medical opinion that his PTSD renders him unemployable ,the examiner did not fully explain the basis for the opinion or identify when unemployability occurred, nor did he identify any records reviewed in reaching his conclusion.  On these facts, the Board finds that the medical evidence currently of record is inadequate to resolve the claims on appeal, and that further examination, with findings responsive to the applicable rating criteria, and appropriate medical opinions, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo examination, by a psychiatrist or psychologist, at a VA medical facility. The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claims for higher ratings for PTSD, as well as the claim for  a TDIU due to PTSD (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain all outstanding pertinent medical records.

The record reflects that there are pertinent VA medical records outstanding.  The claims file currently contains records from the VA Medical Center (VAMC) in Coatesville, Pennsylvania  dated through December 2008, including the report of the December 2008 VA examination, and records from the Wilmington, Delaware VAMC dated through October 2006.  In his Board hearing testimony in April 2011, the Veteran testified that he is seen at the VA every six months for treatment of his PTSD.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding records of mental health evaluation and/or treatment  from the Coatesville VAMC (dated since December 2008); and, from the Wilmington VAMC (dated since October 2006).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration all evidence added to the record since the RO's last adjudication of the claims.  Additionally, the RO's adjudication of the claims should include consideration of whether further "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to PTSD.

2.  The RO should obtain all outstanding records of mental health evaluation and/or treatment of the Veteran from the Coatesville VAMC (dated since December 2008) and from the Wilmington VAMC (dated since October 2006).   The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO's letter should explain how to establish entitlement to a TDIU due to PTSD.  The RO should also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting individual  prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the veteran's PTSD, and an explanation of what the score means.

The examiner should specifically indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point(s) since the filing of the July 31, 2006 date of the claim for increase.  If so, the examiner is asked to note the approximate date(s) of such change(s), as well as provide an assessment of the severity of the Veteran's PTSD at each date.

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to nonservice-connected disability or advancing age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's PTSD, alone, renders him unable to obtain or retain substantially gainful employment.  If so, the examiner should provide the approximate date on which the Veteran was rendered unemployable due to PTSD.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination  sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for higher ratings for PTSD, as well as the claim for higher ratings for PTSD. If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating these claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims for increase) and legal authority (to include whether any staged rating(s), pursuant to Hart (cited above) is (are) appropriate.)

9.  If any  benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



